Citation Nr: 1231122	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.

This case initially came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for schizophrenia.

In July 2009 and again in September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  As the Board is granting the only claim being decided herein, discussion of whether there was compliance with its prior remand orders is unnecessary.

The reopened claim for entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the AMC, in Washington, DC.



FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied the Veteran's claim of service connection for schizophrenia.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2.  In a January 1998 rating decision, the RO denied the Veteran's application to reopen his claim of service connection for schizophrenia.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

3.  Evidence received since the January 1998 decision relates to the basis for the prior denials of the claim for entitlement to service connection for schizophrenia.



CONCLUSIONS OF LAW

1.  The September 1992 decision that denied the claim of service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  The January 1998 decision that denied the application to reopen the claim of service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

3.  Evidence received since the January 1998 decision is new and material and the claim of service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is, however, granting the only claim being decided herein, the application to reopen the claim for entitlement to service connection for schizophrenia, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  When there is evidence of a chronic disease in service, or within the one year presumptive period, subsequent manifestations of the same chronic disease are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The term "psychosis" includes schizophrenia.  38 C.F.R. § 3.384(f).

In September 1992, the RO denied the Veteran's claim for entitlement to service connection for schizophrenia.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In January 1998, the RO denied the Veteran's application to reopen the Veteran's claim for entitlement to service connection for schizophrenia.  The Veteran was notified of this denial in a February 1998 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  The Board notes that the notification letter erroneously indicated that the decision was related to nonservice-connected pension rather than an application to reopen, but the rating decision was enclosed, as was a form explaining the Veteran's right to appeal.  The Board therefore finds that this denial became final as well, notwithstanding the erroneous characterization of the claim in the notification letter.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's September 1992 denial noted that there was no chronic psychiatric disorder shown in service, that the separation examination reports contained a notation of mild anxiety but that psychiatric evaluation was normal, and that mental status examination contained a diagnosis of schizophrenia.  The decision indicated that "service connection for currently diagnosed paranoid schizophrenia is denied as not incurred in or aggravated by your period of military service."  The evidence before the RO at that time included STRs showing that while stationed in Bamberg, Germany, the Veteran complained of difficulties sleeping and sharp stabbing chest pain.  The assessments were difficulty sleeping and hemorrhoids.  There were also STRs referring to heroin use and withdrawal.  The June 1976 separation report of medical history referenced by the RO contained a notation of mild anxiety in the physician's summary, and the Veteran had indicated that he had or had previously had frequent trouble sleeping and nervous trouble of any sort.  As indicated, the June 1976 separation examination report indicated that psychiatric examination was normal.  The evidence also included the May 1992 VA examination, on which the examiner noted that the Veteran denied any psychiatric hospitalization or treatment in service, but "may have been seen for evaluation."  Also noted were the heroin notations, notation of mild anxiety, and normal separation examination.  After mental status examination, the examiner diagnosed chronic paranoid schizophrenia in partial remission on medications and opined that the first episode "may have been in 1983 or '84."

In its January 1998 denial of the Veteran's application to reopen, the RO found that the evidence essentially duplicated evidence that was previously considered and was merely cumulative.  The RO noted that the VA treatment records received since the September 1992 denial did not show service incurrence or incurrence within one year of discharge from service.  The evidence before the RO at that time included VA treatment records and a hospital discharge summary with diagnoses of schizophrenia, psychosis, and cocaine abuse, and an October 1995 VA examination prepared to assist with a Social Security application (discussed in the remand section below) with diagnoses of schizophrenia and poly-substance dependence.

The above discussion reflects that the evidence already of record indicated that the Veteran had frequent trouble sleeping, nervous trouble, and mild anxiety in service, had been diagnosed as having schizophrenia as early as 1983 or 1984, and currently had schizophrenia.  Given that evidence, the essential bases of the RO's prior denials were the lack of evidence of a relationship or nexus between the currently diagnosed schizophrenia and the in-service symptoms and the lack of evidence of manifestation of schizophrenia in service or within the one year presumptive period.  

The new evidence includes a June 2004 VA treatment note that indicates that the Veteran stated he was diagnosed as having schizophrenia in service, and a December 2004 VA treatment note indicating a long history of schizophrenia.  Although there is no diagnosis of schizophrenia in the STRs of record, the Veteran's testimony is presumed to be credible for purposes of reopening.  Justus, 3 Vet. App. at 512-13.  In addition, the Court has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is reporting a contemporaneous diagnosis, and his statement is presumed credible.  One of the elements found lacking in the RO's previous denials was manifestation of the diagnosed chronic disease in service.  The evidence received since the most recent prior denial includes evidence of manifestation of schizophrenia in service.  The Board notes that a diagnosis of a chronic disease in service warrants service connection for the same chronic disease diagnosed post service, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Reopening of the claim is therefore warranted.


ORDER

The application to reopen the claim for entitlement to service connection for schizophrenia is granted.


REMAND

The RO denied reopening of the claim and did not consider the underlying merits.  As the Board has granted the application to reopen, it cannot consider the merits of the claim unless it finds that the Veteran would not be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board cannot so find, for the following reasons.

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Although the Veteran's statement that schizophrenia was diagnosed in service conflicts with the absence of such evidence in the STRs, there is competent evidence of current chronic disease, psychiatric symptoms in service, evidence of manifestation of the chronic disease in 1983, and the notation of a long history of schizophrenia indicating the possibility of symptoms prior to that time.  The Board therefore finds that a VA examination as to the etiology of the Veteran's schizophrenia is warranted.

In addition, the Board notes that the evidence contains an October 1995 VA psychological evaluation report, the purpose of which was to "assist with [the Veteran's] current application for Social Security Disability Benefits."  In addition, a June 14, 2004, VA treatment note indicated that the Veteran had applied for Social Security and non-service-connected pension in 1992 but was rejected and had not applied again, was encouraged to reapply, and and concurred.  A June 16, 2004 VA treatment note indicated that the Veteran had not gone to the Social Security office and that he "is to go to the DAV office for [N]SC pension application and soc sec office for soc sec benefits."  The Board notes that the Veteran was denied non-service connected pension in August 1995 and granted non-service-connected pension in August 2004.  Given that the evidence reflects the possibility that there are records of an SSA disability determination relating to the Veteran's schizophrenia that have not been associated with the claims file, and these records are potentially relevant to the reopened claim for entitlement to service connection for schizophrenia, the RO should request records from SSA.

Accordingly, the claim for entitlement to service connection for schizophrenia is REMANDED for the following action:

1.  Request from SSA any records of a disability determination relating to the Veteran.

2.  Schedule the Veteran for a VA examination as to the etiology of his schizophrenia.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia is related to his psychiatric symptoms or anything else in service.  The examiner should also offer an opinion as to whether schizophrenia, or symptoms thereof, manifested within one year of separation from service in June 1976.  A rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A determination as to the Veteran's credibility (as opposed to competence) has not yet been made.  

3.  Then, review any additional evidence and readjudicate the appellate issues, under all appropriate statutory and regulatory provisions and legal theories.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue to the Veteran and his representative a SSOC and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


